DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on August 5, 2021.
Claims 1-7 are pending.
Claims 1-6 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10 640 605 for the same reasons provided in the previous office action.
Claims 1-2 stand rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al.
Claims 3-6 stand rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al in view of Halpaap et al.
Claims 1-6 stand rejected under 35 U.S.C. 103 as being unpatentable over Halpaap et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,640,605. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:
US Patent No. 10,640,605 claims a xylylene diisocyanate composition comprising xylylene diisocyanate and 0.2 ppm or more and 3000 ppm or less or 0.2ppm or more and 1600 ppm or less of chloromethyl benzyl isocyanate (Claims 2-3). US Patent No. 10,640,605 further claims forming a reaction product of the xylylenediisocyanate composition and a polyol or polythiol to form a resin for an optical material/lens (Claims 5-7).  It is clear that all of the elements of the instant claims are to be found in the claims of US Patent No. 10,640,605.  The difference between the instant claims and the claims in US Patent No. 10,640,605 is the patent requires an additional component (Chemical Formula 1) and is thus more specific.  The instant claims have comprising language and can include additional components, hence, a person of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the claims in US Patent No. 10,640,605.
Claim Rejections - 35 USC § 103
Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (US Patent 3,549,504 (already of record)).
Regarding claims 1-2, 7, Osamu et al teaches producing 99.94wt% XDI (xylylenediisocyanate) and 0.06wt%(600ppm) impurities wherein the impurities mainly consisting of chloromethyl benzyl isocyanate (Col. 6, Lines 12-18).  Osamu et al further teaches 99.5wt% XDI and 0.01wt% hydrolyzable chlorine (100ppm) and 99.5wt% XDI and 0.02wt% hydrolyzable chlorine (200ppm) (Examples A and B).  Osamu et al further teaches in purifying XDI, the most important problem to be solved is how to eliminate effectively the impurities, especially chloromethyl benzyl isocyanate (Col. 9, Lines 11-15).  However, Osamu et al fails to specifically teach 10-500ppm or 32-500ppm chloromethyl benzyl isocyanate.  
facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).  

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (US Patent 3,549,504 (already of record)) as applied to claims 1-2, 7 above, and in further view of Halpaap et al (WO Patent 2015/155365 (already of record)).
To further advance the prosecution of this invention, Halpaap et al (US Patent Application 2017/0210702) which is an English equivalent of (WO Patent 2015/155365) will be used in this rejection.
Regarding claims 3-6, Osamu et al discloses the invention substantially as claimed.  Osamu et al teaches the features above.  However, Osamu et al fails to specifically disclose combining XDI with a polythiol to form a polythiourethane.
In the same field of endeavor, Halpaap et al further teaches using the producing XDI compound and mixing with a polythiol compound to form a polythiourethane (Paragraphs 91-93) useful for optical materials/lens (Paragraph 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided combining XDI with a polythiol to form a polythiourethane in Osamu et al in view of Halpaap et al in order to form a polythiourethane for use in optical materials/lens as taught in Halpaap et al.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Halpaap et al (WO Patent 2015/155365 (already of record)).
To further advance the prosecution of this invention, Halpaap et al (US Patent Application 2017/0210702) which is an English equivalent of (WO Patent 2015/155365) will be used in this rejection.
Regarding claims 1-7, Halpaap et al teaches a composition comprising 92wt% 1,3-XDI and 0.3 wt% chloromethyl benzylisocyanate (Example 2) and then distilling the composition to provide 105 ppm HC (hydrolysable chlorine) (which necessarily mainly comprises chloromethyl benzylisocyanate) (Paragraphs 126, 130).  Halpaap et al further teaches a composition comprising 80wt% 1,3-XDI and 0.9 wt% chloromethyl benzylisocyanate (Example 3) and then distilling the composition to provide 108 ppm HC (hydrolysable chlorine) (which necessarily mainly comprises chloromethyl benzylisocyanate) (Paragraphs 128, 131).  Halpaap et al further teaches using the producing XDI compound and mixing with a polythiol compound to form a polythiourethane (Paragraphs 91-93) useful for optical materials/lens (Paragraph 107).  However, Halpaap et al fails to specifically disclose 10-500ppm or 32-500ppm of chloromethyl benzyl isocyanate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 10-500ppm or 32-500ppm in Halpaap et al because Halpaap et al 0.3wt% 3-chloromethyl benzylisocyanate in Example 2 which then was distilled to provide 105ppm HC content and 0.9wt% 3-chloromethyl benzylisocyanate in Example 3 (Comparative) which then was distilled to provide 108ppm teaches 105 and 108 ppm HC content, where the lens with less 3-chloromethyl benzylisocyanate provided lens haziness (Examples 2-7); hence, it would only be obvious to the ordinary artisan to optimize the amount of 3-chloromethyl benzylisocyanate to 10-500ppm or 32-500ppm to provide enhanced haziness of a lens.  Halpaap et al teaches it is desirable to have lower amounts of chloromethyl benzyl isocyanate in order to provide enhanced haziness of a lens and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, see MPEP facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).  
Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness double patenting rejection, Applicant argues that because the grant of a patent to claims 1-6 of the subject application would not give rise to an unjustified extension of the rights granted in the ‘605 patent, withdrawal of the obviousness type double patenting rejection is request.  The Examiner respectfully disagrees with the above argument because  There are at least two reasons for insisting upon a terminal disclaimer to overcome a nonstatutory double patenting rejection in an application subject to a 20-year term under 35 U.S.C. 154(a)(2). First, 35 U.S.C. 154(b) includes provisions for patent term adjustment based upon prosecution delays during the application process. Thus, 35 U.S.C. 154  does not ensure that any patent issuing on a continuing utility or plant application filed on or after June 8, 1995 will necessarily expire 20 years from the earliest filing date for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c)  , or 386(c). However, 35 U.S.C. 154(b)(2)(B)  states 
In re Dillion, 16 USPQ 2nd 1897.  Rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).  Likewise, as recited above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 10-500ppm or 32-500ppm of chloromethyl benzyl isocyanate in Osamu as Osamu et al teaches 600ppm of impurities, wherein the impurities mainly consist of chloromethyl benzyl isocyanate; hence, the amount of chloromethyl benzyl isocyanate can be lower than 600ppm because other impurities exist other than the chloromethyl benzyl isocyanate.  Moreover, Osamu et al acknowledges that lower amounts of chloromethyl benzyl isocyanate is desirable; hence, it would only be obvious to the facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 10-500ppm or 32-500ppm in Halpaap et al because Halpaap et al 0.3wt% 3-chloromethyl benzylisocyanate in Example 2 which then was distilled to provide 105ppm HC content and 0.9wt% 3-chloromethyl benzylisocyanate in Example 3 (Comparative) which then was distilled to provide 108ppm teaches 105 and 108 ppm HC content, where the lens with less 3-chloromethyl benzylisocyanate provided lens haziness (Examples 2-7); hence, it would only be obvious to the ordinary artisan to optimize the amount of 3-chloromethyl benzylisocyanate to 10-500ppm or 32-500ppm to provide enhanced haziness of a lens.  Halpaap et al teaches it is desirable to have lower amounts of chloromethyl benzyl isocyanate in order to provide enhanced haziness of a lens and a reference may be relied upon facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).  Nonetheless, Halpaap et al teaches that decreased amount of chloromethylbenzyl isocyanate provide decreased haziness; hence, it would only be expected/obvious for this to relate to the dyeability of the resin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 27, 2021